file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-329%20Opinion.htm




IN THE SUPREME COURT OF THE STATE OF MONTANA

No. 00-329

_________________________

IN RE PETITION OF THE )

STATE BAR OF MONTANA ) O R D E R

FOR A DUES INCREASE )

_________________________

The State Bar of Montana, pursuant to the direction of its Board of Trustees, filed with this
Court on June 1, 2000, a Petition entitled "In Re Petition of the State Bar of Montana for a
Dues Increase" (Petition) requesting an increase of bar dues for active members of the
State Bar from $100 to $150 and increase of bar dues for inactive members from $50 to
$75, with corresponding amendment of the State Bar's By-laws, effective April 2001.

Accordingly, by and under the authority vested in this Court in Article VII, Section 2(3),
of the Constitution of the State of Montana, this Court invites comment from the bench
and bar and any other interested persons to the Petition. The Petition does not include any
costs which would be associated with structural changes to the Commission on Practice
which are presently under consideration by the Court. Therefore,

IT IS ORDERED that the bench and bar of this State and any other interested persons are
granted ninety (90) days from August 1, 2000, in which to prepare, file and serve written
comments, suggestions or criticisms to the Petition; said comments, suggestions or
criticisms are to be filed with Ed Smith, Clerk of the Supreme Court, P.O. Box 203003,
Helena, MT 59620-3003.

IT IS FURTHER ORDERED that this Order and the Petition be posted on two web sites:
the Montana Law Library web page (www.lawlibrary.state.mt.us) and State Bar of
Montana web site: (www.montanabar.org). Copies of the Petition can also be obtained by
written request, along with $3.00 prepayment for photocopying and postage, to the State
Bar of Montana, 46 North Last Chance Gulch, Suite 2A, Helena, MT 59624-0577.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-329%20Opinion.htm (1 of 2)4/5/2007 4:25:55 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-329%20Opinion.htm


IT IS FURTHER ORDERED that at the conclusion of the time provided for receiving
comments, suggestions and criticisms, the State Bar shall have thirty (30) days to respond
to any comments, suggestions and criticisms filed with the Clerk of this Court. Thereafter,
the Petition, any comments, suggestions and criticisms and the State Bar's response will be
deemed submitted to this Court for its final determination and action.

IT IS FURTHER ORDERED that the Clerk of this Court shall mail copies of this Order
and the State Bar's Petition to Charles Wood, Editor The Montana Lawyer, with a request
that this Order and the Petition be published in the next available issue of that publication;
and to the Electronic Services Librarian at the State Law Library.

IT IS FURTHER ORDERED that the Clerk of this Court shall mail copies of this Order to
Edward F. Bartlett, President of the State Bar of Montana and to George Bousliman,
Executive Director of the State Bar of Montana with a request that this Order be
distributed to each member of the State Bar of Montana along with the 2000 Annual
Meeting Notice.

DATED this 28th day of June, 2000.

/S/ J. A. TURNAGE

/S/ W. WILLIAM LEAPHART

/S/ WILLIAM E. HUNT, SR.

/S/ JAMES C. NELSON

/S/ JIM REGNIER

/S/ TERRY N. TRIEWEILER

/S/ KARLA M. GRAY




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-329%20Opinion.htm (2 of 2)4/5/2007 4:25:55 PM